Citation Nr: 1210440	
Decision Date: 03/21/12    Archive Date: 03/30/12

DOCKET NO.  10-31 921A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for residuals of a left eye injury.

2.  Entitlement to service connection for headaches. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, Brother


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to May 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated August 2008 and July 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, that denied the above claims.

In February 2012, the Veteran was afforded a personal hearing before the undersigned.  A transcript of the hearing is of record.  

In statements dated September 7, 2011, and September 23, 2011, the Veteran indicated that he sought service connection for posttraumatic stress disorder. To date, no action has been taken on this claim by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a December 2006 decision, the RO denied service connection for loss of vision in the left eye.

2.  Evidence relevant to the Veteran's claim received since December 2006, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim; is not cumulative or redundant of the evidence previously considered and raises a reasonable possibility of substantiating the claim.

3.  Resolving doubt in the Veteran's favor, residuals of a left eye injury had its onset during active service.

4.  Resolving doubt in the Veteran's favor, headaches had its onset during active service.


CONCLUSIONS OF LAW

1.  The December 2006 RO decision denying the claim for service connection for loss of vision in the left eye is final.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).

2.  The evidence relevant to the claim for service connection for residuals of a left eye injury received since the last final December 2006 decision is new and material; thus, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  Service connection for residuals of a left eye injury is established.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2002), 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

4.  Service connection for headaches is established.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2002), 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the Veteran's claim for residuals of a left eye injury and grants service connection for headaches and residuals of a left eye injury.  As such, no discussion of VA's duty to notify and assist is necessary.

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273 (1996). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board of Veterans Appeals without consideration in that decision in accordance with the provisions of § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has found that § 3.156(b) requires that VA evaluate submissions received during the relevant period to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  Significantly, absent any indication in the record that this analysis occurred, the Federal Circuit explained that it was particularly reluctant to presume that the VA considered, but rejected, the possibility that a submission contained new and material evidence relating to an earlier claim.  Id. at 1368.  The Federal Circuit noted the Board's statutory obligation to provide a written statement of its findings and conclusions, and the reasons or bases for those findings and conclusions, on all material issues of fact and law presented on the record.  Id.

The Veteran was initially denied service connection for a back disability in October 1996.  The RO denied service connection as there was no evidence of a complaint or treatment of a back condition in the service treatment records.  After appropriate notice of this decision and of his appellate rights, the Veteran did not file a timely appeal and the decision therefore became final.  38 U.S.C.A. § 7105; 38 C.F.R.  §§ 20.302, 20.1103.

The Veteran was initially denied service connection for vision loss in the left eye in December 2006.  The RO denied service connection based on the lack of evidence of vision loss during service or following service.  After appropriate notice of this decision and of his appellate rights, the Veteran did not file a timely appeal and the decision therefore became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

The Veteran filed a claim to reopen in February 2008.  Following a careful review of the evidence of record, the Board finds that evidence has been submitted following the RO's final decisions that is sufficient to reopen the Veteran's claims for service connection as it is "new" within the meaning of 38 C.F.R. § 3.156.  

This evidence includes statements during the February 2012 hearing, correspondence of record, and during VA medical treatment regarding his left eye problems.  The evidence also includes VA treatment records and an October 2009 VA examination that demonstrate that the Veteran had problems with his left eye and a history of injuring his left eye in service.  The Board further finds that this evidence is material as it raises a reasonable possibility of substantiating the claim since it demonstrates that the Veteran injured his left eye during service and had problems with his left eye since service.  As new and material evidence has been presented, the claim is reopened.  

The Board will now address the issue of entitlement to service connection for residuals of a left eye injury in addition to headaches on the merits.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran asserts that his claimed headaches and residuals of a left eye injury were caused by the same injury during service.  

Service treatment records reveal that the Veteran was treated for an injury to the left eye and was diagnosed as having a contusion to the left eye.  

Post-service treatment records show that the Veteran received VA treatment for headaches and vision complaints.  During treatment in April 2008, the Veteran was diagnosed as having a head trauma with secondary headaches that were worsening over the last 6 months.  In October 2008, the Veteran reported that he injured his head in service when he ran into a metal ball holding up a net and his eye was painful, red, and blurry for several weeks.  He also stated that he began to have headaches and eye problems after this accident.  It was noted that the Veteran needed an eye examination secondary to the injury in service and that he was having headaches possibly secondary to the injury.  During eye care treatment in November 2008, the Veteran was diagnosed as having moderate optic nerve head cupping and chronic headaches with left periorbital pain status-post running into a metal pole on the left side of face/eye during service.  A July 2011 neurological examination was normal.  

The Veteran was afforded a VA examination in October 2009 for his claimed eye disability.  The Veteran was found to have suspected glaucoma, myopia astigmatism, presbyopia, and allergic conjunctivitis in the left eye more than the right.  The examiner stated that after reviewing the evidence that he could not opine whether his left eye condition were residuals or complications of the inservice injury without resorting to mere speculation.  

During the February 2012 hearing, the Veteran stated that he injured himself during service when he was jogging around the main gate and ran into nets that were across the elevator entrance and hit his left eye on a metal ball holding up the nets.  His face swelled up and he was taken to sickbay for treatment.  He stated that he began to get headaches that continued after service, but they were not severe during service.  He also complained that he had blurry vision in the left eye and every morning his eye would water.  The Veteran's brother testified that before service, the Veteran did not have any problems with headaches or his left eye.  When the Veteran returned home from service, however, he had a slope in the left eye, it was bloodshot, and he had problems with distance perception.

Based on the record, current headaches and residuals of a left eye injury have been established.  The Board finds the Veteran's statements are competent to establish that he has readily identifiable symptoms such as headaches, blurry vision, and a watery eye.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptoms).  Here, the Veteran provided competent and credible testimony that that his headaches and problems with his left eye first manifested during service and continued since that time.  

The Board finds the Veteran's account of having headaches and problems with his left eye since service both competent and credible and is corroborated by statements from his brother who knew about the problems he was having after separating from service.  The Board notes that the October 2009 examiner did not offer any clear support for the conclusion reached and it is, therefore, not persuasive and does not preclude a grant of service connection in this case.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  On the other hand, the Veteran was diagnosed as having moderate optic nerve head cupping and chronic headaches with left periorbital pain status-post running into a metal pole on the left side of face/eye in service during VA treatment in November 2008.

Thus, the evidence demonstrates that the Veteran's headaches and residuals of a left eye injury began during service and he had continuity of symptoms after discharge.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence supports a grant of service connection for headaches and residuals of a left eye injury.  See 38 U.S.C.A. §§ 1154(a), 5107(b).  


ORDER


Service connection for residuals of a left eye injury is granted.

Service connection for headaches is granted.


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


